DETAILED ACTION

This is the initial Office action based on the application filed March 12, 2020.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 03/18/2020 and 05/07/2020 have been considered.  Initialed copies of Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braghin (US 2017/0185609) in view of Pajak (US 2014/0028703).

Regarding claim 1, Braghin discloses:
identifying, from a client computing device and a server computing device, a rendering system for rendering a visualization to obtain an identified system (see at least paragraph 19, an adaptor layer for the data visualization introduces specifications for the data exchange between frontend and backend, and introduces a workflow for the interaction between frontend and backend. This allows for an easy switch between visualization libraries, provides decoupling of the backend and the frontend, and provides a speedup of the development of web-based data visualization); 
linking a rendering library matching the rendering system to the web application code, the rendering library being at least one selected from a group consisting of the client rendering library and the server rendering library (see at least figure 4 and paragraph 64, Each Visualization Library Adaptor 441-44N is configured to convert the message of the proprietary format into a data of compatible format that is understandable by its respective Visualization Library, and each of the Visualization Libraries 441-44N differ from one another); 
However, Braghin does not explicitly disclose, but Pajak discloses:
receiving, for a web application, web application code comprising a unified rendering application programming interface (API) library and a plurality of unified rendering API calls, the plurality of unified rendering API calls complying with a plurality of call definitions, the unified rendering API calls to a plurality of library functions, each of the plurality of library functions in both a server rendering library and a client rendering library, wherein the plurality of call definitions are the same for using the server rendering library and the client rendering library  (see at least paragraph 73, the rendering subsystem organizes the scene data to differentiation scene data related to server rendering elements and scene data related to client rendering elements. Each rendering element may comprise an arbitrary element of the scene data. This step is performed transparently within API; paragraph 9, rendering one or more client rendering elements to generate a client auxiliary image, rendering one or more server rendering elements; paragraph 74, client and server rendering elements); 
transmitting the web application to the client computing device (see at least paragraph 9, transmitting the compressed client data to the remote client device for display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braghin by adapting the teachings of Pajak.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, the rejection of claim 1 is incorporated, and Braghin further discloses:
wherein, when the client computing device is selected as the rendering system, the client computing device renders the visualization using the plurality of library functions defined in the client rendering library (see at least figure 4, visualization libraries to the visualization 460 on the frontend; paragraph 60)

Regarding claim 3, the rejection of claim 1 is incorporated, and Braghin further discloses:
wherein, when the server computing device is selected as the rendering system, the web application issues a call to the server computing device to render the visualization and receives the visualization from the server computing device (see at least figure 4, paragraph 60, View Logic 431 contacts the Backend 410 to retrieve a specification (e.g., data representing the identified visualization) of the identified visualization (S506). The View Logic 431 may perform this contact by sending an HTTP GET request message or an AJAX call to the Backend 410. AJAX stands for Asynchronous JavaScript and XML, which can use an XMLHttpRequest object to communicate with server-side scripts to send and receive information in a variety of formats including JSON, XML, HTML, and text files)

Regarding claim 4, the rejection of claim 1 is incorporated.  However, Braghin does not explicitly disclose, but Pajak discloses:
wherein the web application code comprises an instantiation of an image object, and wherein the rendering system is identified according to the instantiation (see at least figure 2, paragraph 26, multiple instances of like objects are denoted with reference numbers identifying the object and parenthetical number identifying the instance where needed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Braghin and Pajak for the reasons listed above.

Regarding claim 5, Braghin discloses:
receiving a first rendered visualization from the rendering engine executing on the at least one rendering system; and displaying the first rendered visualization (see at least paragraph 19, an adaptor layer for the data visualization introduces specifications for the data exchange between frontend and backend, and introduces a workflow for the interaction between frontend and backend. This allows for an easy switch between visualization libraries, provides decoupling of the backend and the frontend, and provides a speedup of the development of web-based data visualization; figure 4 and paragraph 64, Each Visualization Library Adaptor 441-44N is configured to convert the message of the proprietary format into a data of compatible format that is understandable by its respective Visualization Library, and each of the Visualization Libraries 441-44N differ from one another; paragraph 3, sending, by a client configured as a Frontend, a request over a computer network to a server configured as a Backend…sending, by the web server, a response to the Frontend in a format compatible with a plurality software adaptors located on the Frontend, the response including information about objects to be presented on a web component; passing, by logic of the Frontend, the response to a selected one of the software adaptors; and rendering, by the selected software adaptor, the web component (widget) using a web visualization library associated with selected software adaptor)
However, Braghin does not explicitly disclose, but Pajak discloses:
receiving, from an image command in the web application, a request to render a visualization, wherein the request is based on a unified rendering application programming interface that is supported by both a client computing system and a server computing system, the client computing system executing the web application; selecting, based on a predetermined rendering criterion, at least one rendering system selected from a group consisting of the client computing system and the server computing system, the client computing system and the server computing system both comprising a rendering engine (see at least paragraph 73, the rendering subsystem organizes the scene data to differentiation scene data related to server rendering elements and scene data related to client rendering elements. Each rendering element may comprise an arbitrary element of the scene data. This step is performed transparently within API; paragraph 9, rendering one or more client rendering elements to generate a client auxiliary image, rendering one or more server rendering elements; paragraph 74, client and server rendering elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braghin by adapting the teachings of Pajak.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, the rejection of claim 5 is incorporated.  However, Braghin does not explicitly disclose, but Pajak discloses:
detecting that the predetermined rendering criterion has a changed value; selecting a different rendering system then the rendering system that rendered the first rendered visualization, the first rendered visualization rendered from an image definition; receiving a second rendered visualization from the rendering engine executing on the different rendering system, the second rendered visualization rendered from the image definition used for the first rendered image; and displaying the second rendered visualization (see at least paragraph 9, rendering one or more server rendering elements to generate a reference image, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Braghin and Pajak for the reasons listed above.

Regarding claim 7, the rejection of claim 5 is incorporated.  However, Braghin does not explicitly disclose, but Pajak discloses:
wherein the predetermined rendering criterion comprises a size of an image definition corresponding to the first rendered visualization (see at least paragraph 9, compressing the reference image and the client auxiliary image or the reference image and auxiliary data to generate compressed client data; claim 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Braghin and Pajak for the reasons listed above.

Regarding claim 8, the rejection of claim 5 is incorporated.  However, Braghin does not explicitly disclose, but Pajak discloses:
wherein the predetermined rendering criterion comprises a number of client computing systems concurrently executing the web application and using an image definition corresponding to the first rendered visualization (see at least figure 5, paragraph 62, client application 552 executing on client 550 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Braghin and Pajak for the reasons listed above.

Regarding claim 9, the rejection of claim 5 is incorporated, and Braghin further discloses:
wherein the predetermined rendering criterion comprises an estimated level of interactivity with the first rendered visualization (see at least figure 4, paragraph 77, Interaction information 490 may include information used to render a sub-visualization of a visualization or zoom into a visualization to display additional data such as the label of nodes)

Regarding claim 10, Braghin discloses:
a processor; a memory for storing a rendering library (see at least figures 3 and 4, paragraphs 42 and 49), 
the rendering library comprising: a server rendering library comprising instructions for: receiving, from a web application executing on a client computing system, a request to render a visualization, rendering a plurality of selected image definitions into a visualization, and sending the visualization to the client computing system (see at least figure 4; paragraph 49, a Backend 410 which may be an application running on a computer server 12; paragraph 3, receiving a request at the server from the client, sending, by the web server, a response to the , 
a client rendering library comprising instructions for: receiving, from the web application executing on a client computing system, a request to render the visualization, rendering the plurality of selected image definitions into the visualization, and presenting the image on the client computing system (see at least figure 4; paragraph 51, the Frontend 430 which includes View Logic 431 and a plurality of different Visualization Libraries 441, 442, . . . , 44N; paragraph 3, passing, by logic of the Frontend, the response to a selected one of the software adaptors; and rendering, by the selected software adaptor, the web component (widget) using a web visualization library associated with selected software adaptor); 
However, Braghin does not explicitly disclose, but Pajak discloses:
a unified rendering application programming interface comprising a plurality of call definitions to a plurality of library functions, each of the plurality of library functions in both the server rendering 37WO 2019/055556PCT/US2018/050739 library and the client rendering library, wherein the plurality of call definitions are the same for using the server rendering library and the client rendering library (see at least paragraph 73, the rendering subsystem organizes the scene data to differentiation scene data related to server rendering elements and scene data related to client rendering elements. Each rendering element may comprise an arbitrary element of the scene data. This step is performed transparently within API; paragraph 9, rendering one or more client rendering elements to generate a client auxiliary image, rendering one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braghin by adapting the teachings of Pajak.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11, the rejection of claim 10 is incorporated, and Braghin further discloses:
wherein the plurality of library functions comprises: a shape reader library function configured to read a shape definition in the plurality of selected image definitions and create a shape; and a view creator library function configured to render a portion of the visualization from the shape (see at least figure 4; paragraph 73, the visualization information may include style information ( e.g., the shape of each point, the color of each point, the label of a given point; paragraph 60, the View Logic 431 contacts the Backend 410 to retrieve a specification (e.g., data representing the identified visualization) of the identified visualization)

Regarding claim 12, the rejection of claim 11 is incorporated, and Braghin further discloses:
wherein the plurality of library functions comprises: a property manager library function configured to manage a property definition for the visualization (see at least paragraph 75, the visualization update information may include the properties of the visualization that should be updated)

Braghin further discloses:
wherein the plurality of library functions comprises: a property collection library function configured to manage a plurality of property type definitions, the property collection library function connected to the property manager library function (see at least paragraph 75, the visualization update information may include the properties of the visualization that should be updated)

Regarding claim 14, the rejection of claim 11 is incorporated, and Braghin further discloses:
wherein the plurality of library functions comprises: a style manager library function configured to manage a style definition for the visualization (see at least paragraph 73, the visualization information may include style information (e.g., the shape of each point, the color of each point, the label of a given point; paragraph 71, the visualization information may include an identifier which is an internal identifier used for the visualization, and the identifier may be used to create an association with a placeholder, or to specify a relationship with another visualization or some in property that is common to several visualizations)

Regarding claim 15, the rejection of claim 14 is incorporated, and Braghin further discloses:
wherein the plurality of library functions comprises: a style creator factory library function configured to create an instance of a style creator library function, the style creator library function configured to create a style for the shape (see at least paragraph 73, the visualization information may include style information (e.g., the shape of each point, the color of each point, the label of a given point; paragraph 71, the visualization information may include an identifier which is an internal identifier used for the visualization, and the identifier may be used to create an association with a placeholder, or to specify a relationship with another visualization or some in property that is common to several visualizations)

Regarding claim 16, the rejection of claim 15 is incorporated, and Braghin further discloses:
wherein the plurality of library functions comprises: a style collection library function connected to the style creator factory library function and the style creator library function, the style collection library functions configured to manage a plurality of styles (see at least paragraph 73, the visualization information may include style information (e.g., the shape of each point, the color of each point, the label of a given point; paragraph 71, the visualization information may include an identifier which is an internal identifier used for the visualization, and the identifier may be used to create an association with a placeholder, or to specify a relationship with another visualization or some in property that is common to several visualizations)

Braghin further discloses:
wherein the plurality of library functions comprises: a view creator factory library function configured to create an instance of the view creator library function based on a shape type of the shape, a canvas type of the visualization, and a rendering engine (see at least figure 4; paragraph 60, The View Logic 431 contacts the Backend 410 to retrieve a specification (e.g., data representing the identified visualization) of the identified visualization; paragraph 70, the visualization information includes the type of the visualization (e.g., graph, bar chart, line chart, table, or placeholder))

Regarding claim 18, the rejection of claim 11 is incorporated, and Braghin further discloses:
wherein the view creator library function is configured to receive a canvas type (see at least figure 4; paragraph 60, The View Logic 431 contacts the Backend 410 to retrieve a specification (e.g., data representing the identified visualization) of the identified visualization; paragraph 70, the visualization information includes the type of the visualization (e.g., graph, bar chart, line chart, table, or placeholder))

Regarding claim 19, the rejection of claim 11 is incorporated, and Braghin
wherein the plurality of library functions comprises: a reader factory library function configured to create an instance of the shape reader library function based on a shape type of the shape (see at least paragraph 71, the visualization information may include an identifier which is an internal identifier used for the visualization, and the identifier may be used to create an association with a placeholder, or to specify a relationship with another visualization or some in property that is common to several visualizations)

Regarding claim 20, the rejection of claim 10 is incorporated.  However, Braghin does not explicitly disclose, but Pajak discloses:
wherein at least one of the client rendering library and the server rendering library is identified by an instantiation of an object in the web application (see at least paragraph 26, multiple instances of like objects are denoted with reference numbers identifying the object and parenthetical numbers identifying the instance where needed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Braghin and Pajak for the reasons listed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194